UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


YEHUDA HERSKOVIC,                                           ~   CV

                                        Plaintiff,

                         -against-
                                                                P~TITON FOR REMOVAL
VERIZON WIRELESS,

                                        Defendant.


                         DEFENDANT'S PETITION FOR REI~iOVAL

       TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO PLAINTIFF:

       PLEASE TAKE NOTICE that Defendant, Cellco Partnership d/b/a Verizon Wireless,

incorrectly sued as "Verizon Wireless" ("Defendant"), hereby removes the action from the

Supreme Court of the State of New York, County of Kings, to the United States District Court

for the Eastern District of New York, pursuant to Sections 1331, 1441(c), and 1446 of Title 28 of

the United States Code ("U.S.C."). As set forth more fully below, this case is properly removed

to this Court pursuant to 28 U.S.C. § 1441 because Defendant has satisfied the procedural

requirements for removal and this Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331. In support of this Notice of Removal, Defendant states as follows:

       I.      THIS COURT BIAS SUBJECT MATTER JURISDICTION PURSUANT TO
               28 U.S.C. SECTIONS 1331 AND 1441
       On or about March 28, 2019, plaintiff Yehuda Herskovic ("Plaintiff') filed a Complaint

i1~ pl°opria persona in the State Court, entitled Yel~ucla Hei~slzovic v. Ve~~izoiz Wireless, Index No.

1251-2019. In the Complaint, Plaintiff alleges that Defendant failed to properly investigate his

dispute concerning an unpaid telephone bill and reported negative credit infoi-~nation concei-~iing

his account to various Credit Reporting Agencies ("CRAs"). Based on these allegations, Plaintiff
requests that Defendant be ordered to remove the negative reporting from his credit files and pay

him for damages he allegedly sustained when his credit was affected. See Complaint at Pages 4-

5 (".    . the relief I am seeking from Court is as follows          . erase this [sic] charges from

collection on my credit report of all credit reporting agencies like Equifax [sic] Transunion [sic]

Experian to remove the negative reporting.") Although Plaintiff does not expressly allege atly

cause of action in the Complaint, the allegations of his Complaint clearly fall under the Fair

Credit Reporting Act ("FCRA"), 15 U.S.C. § 1681, et seq. The Summons and Complaint, as

well as other papers served on Defendant are attached hereto as Exhibit ~, as required by 28

U.S.C. § 1446(a).

         In general, a plaintiff cannot avoid removal to federal court by omitting necessary federal

questions from his or her pleadings. See Romano v. Kazacos, 609 F.3d 512, 518-19 (2d Cir.

2010).    Here, although Plaintiff characterizes his claims against Defendant as sounding in

"contract," Plaintiff's entire Complaint is based on alleged credit reporting conduct by

Defendant. The FORA provides the exclusive remedy for alleged credit reporting violations.

Indeed, the FCRA states, "[n]o requirement or prohibition maybe imposed under the laws of any

State ... with respect to any subject matter regulated under ... section 1681s-2 of this title, relating

to the responsibilities of persons who furnish information to consumer reporting agencies[.]" 15

U.S.C. § 1681t(b)(1)(F). The Second Circuit has held that the FORA preempts all state law

claims —statutory and common law —against fiu-nishei-s of information to CRAB.                      See

Macpherson v. JPMo~~gan C1~c~se I3a~21z, N.A., 665 F.3d 45, 47 (2d Cir. 2011); see also Puf~cell v.

Banlz ofA~n., 659 F.3d 622, 625 (7th Cir. 2011); Ross v. F.D.I.C., 625 F.3d 808, 813 (4th Cir.

2010).




                                                   2
        Moreover, the "complete pre-einption" doctrine provides that,"[o]nce an area of state law

 has been completely pre-einpted, any claim purportedly based on that pre-empted state law is

 considered, from its inception, a federal claim, and therefore arises under federal law."

 Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (citation omitted). Thus, although

Plaintiff does not expressly allege a violation of the FCRA, the fact that his credit reporting

 claims are completely preempted by the FORA provides this Court with subject matter

jurisdiction over Plaintiffs claims. Arnold v. Navient Sols., LLC, 2018 WL 6671542, at *2-3

(N.D.N.Y. Dec. 19, 2018)(denying motion to remand on this exact basis).

        Here, as in Arnold v. Navient Sols., LLC, Plaintiff's allegations concern Defendant's

responsibilities as a furnisher of credit information under the FCRA, including both reporting

 accurate information and complying with obligations to investigate disputed debts. Therefore, as

in Arnold, the FORA preempts these claims, despite Plaintiff's failure to reference the FCRA and

 attempt to characterize this dispute as one sounding in "contract." Because this action arises

under federal law (the FCRA), which can be ascertained from the face of Plaintiff's Complaint,

 this Court has original jurisdiction pursuant to 28 U.S.C. § 1331. Accordingly, this action inay

 be removed to this Court pursuant to 28 U.S.C. § 1441.

        II.    THE PROCEDURAL                REQUIREMENTS            FOR      RERIOV~L        ARE
               SATISFIED
        On or about March 28, 2019, Plaintiff filed this action in the State Court. Plaintiff mailed

 a copy of the Summons and Complaint to Defendant on or about May 16, 2019. A true and

 correct copy of the envelope with UPS tracking number infar-mation for the Summons and

 Complaint received by Defendant are attached as Exhibit B for the Court's reference. This

 Notice of Removal is timely in that it was fled within 30 days from the time Defendant had




                                                 3
notice that the action was removable, and less than a year after the coininencement of the action.

See 28 U.S.C. § 1446(b).

       The State Court is located within the United States District Court for the Eastern District

of New York. See 28 U.S.C. § 112(c). Thus, venue is proper in this Court because it is the

"district and division embracing the place where such action is pending." 28 U.S.C. § 1441(a).

       In compliance with 28 U.S.C. § 1446(d), Defendant will serve on Plaintiff and file with

the Clerk of the State Court a written notice of the filing of this Notice of Removal, attaching a

copy of this Notice of Removal.

        No previous application has been made for the relief requested herein.

               ~'VHEREFORE, Defendant respectfully removes this action from the State Court

to this Court pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

Dated: New York, New York,
       June 6, 2019


                                             Respectful     bid;


                                             Andrew P. Kates, Esq. (AI~~164)
                                             SEGAL, MCCAMBRIDGE,SINGER &
                                             MAHONEY,LTD.
                                             Attorneys,for Defendant
                                             Cellco Partnership d/b/a Verizon Wireless,
                                             iizcoi°~~ectly sa~ecl as "Verizon "'fireless"
                                             850 Third Avenue, Suite 1100
                                             New York, New York 10022
                                            (212)651-7500


To:

    Yehuda Herskovic
    PlaintiffPf~o Se
    303 Marcy Ave.
    Brooklyn, NY 1121 1
